Title: To James Madison from Matthew Walton, 11 September 1812 (Abstract)
From: Walton, Matthew
To: Madison, James


11 September 1812, “Prince Edwd.” Expresses his opinion that William Hull’s name should be “wiped off the records Except so far as to shew his Cawardese.” Believes that Hull would have surrendered even if given more troops, but “less than 15000 Men aught not to invade upper Cannedy & not less than 25 or 30 aught to invade Lower Kannedy & those men aught be well supplied with every thing necessary.” “A line of Forts aught to be established from the Fronteer of Ohio to the Settlemts. in the Michigan Territory Say about 15 or 20 miles a part Made strong & about 2 or 3 Hundred Men left at Each fort, these Forts will be a Safe Deposit for Supplies of every Description, they can be built by the army as they March on. Call the men out there is enough to do all this, prompt measures are the best more especially at the Commencement of a war.” Suggests that mounted infantry is the most effective defense in the event of an Indian war, as has been shown by previous experience. “Please to observe the Difference you Send an army of foot in the Indian Country they will Play before you till they find advantage & they will attact always to their advantage if at all but if they find the forse superior & no advantage they will not attack, but on the Contrary send an army of Mounted Riflemen in their Country if they finds there is a party of indians two Strong for them they Can canter off & leave them & go to another plase where they will find a Smaler party & by that means leave the whole Country & Leave them to terms in two or three Campains this Certainly was the case before & I have no doubt woud be the case again to have foot enough to establish forts or a part foot woud not be a miss so that they woud never leave the forts far, the above is my thoughts on this subject you can view them as you think right.” Reminds JM that he has recommended Richard Cocke for an Upper Louisiana judgeship left vacant by the death of Judge Shraider and Robert Crouch for a cavalry appointment.
